Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11-12, 15, 17-21 and 23-28 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.



Regarding independent claims 1, 11 and 20, patentability exists, at least in part, with the claimed features of “an electrical connection protrusion extending from the device interface component and configured to insert in a corresponding electrical receptacle of the computing device; a magnetically connectable docking member configured to magnetically attract or to be magnetically attracted to a corresponding docking component on the computing device; and a support rail configured to support the electrical connection protrusion and the magnetically connectable docking member,  and wherein a first centerline of the magnetically connectable docking member is offset towards the input portion from a second centerline of the electrical connection protrusion to create a rotational motion for the electrical connection protrusion to engage with the corresponding electrical receptacle.”

Lee et al US Patent No. 9167711B2, Whitt et al US Patent No. 8498100 B1, as well as, Bathiche et al US Pub No. 2013/0242495 A1 are all cited as teaching some elements of the claimed invention including magnetic attachment/connection for computing device. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841